Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
	Applicant’s amendment filed June 29, 2022 has been received, Claims 1-3, 7-17, and 19-20 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-2, 7-15, 17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peyton (US 2012/0174432) in view of Kimball (US 6,354,020).
Regarding Claim 1, Peyton discloses a sole structure for an article of footwear, the sole structure comprising: a midsole (40); a first cushion (62) depending from the midsole, extending from a first end located within a forefoot region of the sole structure to an opposite second end, disposed adjacent a medial side (15) of the sole structure, and including a first sidewall (i.e. vertical sidewall of 62) providing the first cushion with a substantially oval shape (as seen in Fig.4, 62 is “substantially” oval shaped); and a second cushion (61) depending from the midsole, extending from a third end located within the forefoot region of the sole structure to an opposite fourth end, disposed adjacent to a lateral side (14) of the sole structure, and including a second sidewall (i.e. vertical sidewall of 61) providing the second cushion with a substantially oval shape (as seen in Fig.4, 61 is “substantially” oval shaped), wherein the second sidewall of the second cushion opposes and is laterally spaced apart from the first sidewall of the first cushion by a gap (as seen in Fig.4 & 7A-C). While Peyton does not specifically disclose in the embodiment of Fig.4 a cushion extending from a first end located within a forefoot region of the sole structure to an opposite second end located in one of the forefoot region or a mid-foot region of the sole structure, Peyton does teach in the embodiment of Fig.11A having a cushion (medial 64) that is contained to the forefoot region of the sole structure. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided a cushion contained to the forefoot region of the sole structure, as taught by Fig.11 of Peyton, in order to provide a sole structure with a cushion arrangement that allows the degree of ground reaction force attenuation, stability, and limitation on various foot motions to vary. 
Peyton does not disclose having a second cushion that extends from a third end located within the forefoot region of the sole structure to an opposite fourth end located in one of the forefoot region or a mid-foot region of the sole structure. However, Kimball teaches a sole structure having two cushions (108,112) which are laterally spaced from one another and contained to the forefoot area (as seen in Fig.1)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the two cushions of Peyton in the forefoot region of the sole structure, as taught by Kimball, in order to provide a sole structure with variable cushioning that delivers enhanced support and comfort to individual portions of a user’s foot while the shoe is in use.

Regarding Claim 2, Peyton discloses a sole structure of Claim 1, wherein at least one of the first cushion and the second cushion comprises a fluid-filled chamber (para.31).

Regarding Claim 7, Peyton discloses a sole structure of Claim 1, further comprising a plate (50; para.27) disposed between the midsole (40) and the first cushion (62) and between the midsole and the second cushion (61)(as seen in Fig.7A-C).

Regarding Claim 8, Peyton discloses a sole structure of Claim 1, further comprising an outsole (70; para.34) secured to the first cushion and the second cushion opposite of the midsole (as seen in Fig.7A-C).

Regarding Claim 9, Peyton discloses a sole structure of Claim 8, wherein the outsole (70) extends across the gap between the first cushion and the second cushion (as seen in Fig.7A-B).

Regarding Claim 10, Peyton discloses a sole structure of Claim 1, wherein a portion of the midsole (40) extends within the gap between the first cushion and the second cushion (as seen in Fig.7A-B).

Regarding Claim 11, Peyton discloses a sole structure for an article of footwear, the sole structure comprising: a midsole upper portion (40 above 50); a plate (50; para.27) secured to the midsole upper portion; a first cushion (62) secured to the plate opposite from the midsole upper portion at a first location extending from a first end disposed within a forefoot region of the sole structure to an opposite second end, disposed adjacent to a medial side (15) of the sole structure (as seen in Fig.4 & 7A-C), and including a first sidewall (i.e. vertical sidewall of 62) providing the first cushion with a substantially oval shape (as seen in Fig.4, 62 is “substantially” oval shaped); and a second cushion (61) secured to the plate opposite from the midsole upper portion at a second location extending from a third end disposed within the forefoot region of the sole structure to an opposite fourth end, disposed adjacent to a lateral side (14) of the sole structure (as seen in Fig.4 & 7A-C), laterally spaced apart from the first cushion (as seen in Fig.7B), and including a second sidewall (i.e. vertical sidewall of 61) providing the second cushion with a substantially oval shape (as seen in Fig.4, 61 is “substantially” oval shaped), wherein the plate is exposed (to 40) between the first sidewall of the first cushion and the second sidewall of the second cushion (as seen in Fig.7A-B). While Peyton does not specifically disclose in the embodiment of Fig.4 a cushion extending from a first end located within a forefoot region of the sole structure to an opposite second end located in one of the forefoot region or a mid-foot region of the sole structure, Peyton does teach in the embodiment of Fig.11A having a cushion (medial 64) that is contained to the forefoot region of the sole structure. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided a cushion contained to the forefoot region of the sole structure, as taught by Fig.11 of Peyton, in order to provide a sole structure with a cushion arrangement that allows the degree of ground reaction force attenuation, stability, and limitation on various foot motions to vary. 
Peyton does not disclose having a second cushion that extends from a third end located within the forefoot region of the sole structure to an opposite fourth end located in one of the forefoot region or a mid-foot region of the sole structure. However, Kimball teaches a sole structure having two cushions (108,112) which are laterally spaced from one another and contained to the forefoot area (as seen in Fig.1)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the two cushions of Peyton in the forefoot region of the sole structure, as taught by Kimball, in order to provide a sole structure with variable cushioning that delivers enhanced support and comfort to individual portions of a user’s foot while the shoe is in use.

Regarding Claim 12, Peyton discloses a sole structure of Claim 11, further comprising a midsole lower portion (40 below 50) secured to the plate (50) opposite from the midsole upper portion at a third location between an anterior end of the sole structure and the first and second cushions (as seen in Fig.7C).

Regarding Claim 13, Peyton discloses a sole structure of Claim 12, wherein the midsole lower portion comprises a polymer foam (para.26).

Regarding Claim 14, Peyton discloses a sole structure of Claim 11, further comprising a midsole lower portion (40 below 50) secured to the plate (50) opposite from the midsole upper portion at a third location between a posterior end of the sole structure and the first and second cushions (as seen in Fig.7C).

Regarding Claim 15, Peyton discloses a sole structure of Claim 11, wherein at least one of the first cushion and the second cushion comprises a fluid-filled chamber (para.31).

Regarding Claim 17, Peyton discloses a sole structure of Claim 15, wherein the fluid-filled chamber comprises a tensile member (para.44).

Regarding Claim 19, Peyton discloses a sole structure of Claim 11, wherein the first sidewall is spaced apart from (as seen in Fig.7A-B) and opposes the second sidewall (as seen in Fig.7A-B).

Regarding Claim 20, Peyton discloses a sole structure of Claim 11, wherein the midsole upper portion comprises a polymer foam (para.26).

2.	Claims 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peyton (US 2012/0174432) and Kimball (US 6,354,020), in view of Cook (US 2009/0100705).
Regarding Claims 3 and 16, Peyton and Kimball disclose the invention substantially as claimed above. Peyton discloses a sole structure wherein the fluid-filled chamber is pressurized (para.31). Peyton does not disclose wherein the fluid-filled chamber is pressurized within a range of 15-30 pounds per square inch. However, Cook teaches a shoe sole having a fluid filled chamber (40a-40d) which is pressurized within a range of 15-30 pounds per square inch (para.61).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure of Peyton’s fluid filled chambers to be within a range of 15-30 pounds per square inch, as taught by Cook, in order to provide the optimum level of support and cushioning to the foot of a user.

	Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN E LYNCH/Primary Examiner, Art Unit 3732